DETAILED ACTION

Status of Claims
Claims 1-18 is/are pending.
Claims 1-18 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered on 02/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1-2 are vague and indefinite because the term “high” in the phrase “high temperature resistance is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 	Claims 3-18 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TATSUMI ET AL (US 2004/0075988),
in view of WILHEIM ET AL (US 5,948,526),
and in view of POLYESTER CONVERTERS LTD,
	and in view of CN 201559335 (SU-CN ‘335),
and in view of NARAHASHI ET AL (US 2010/0040874),
	and in view of SATO ET AL (US 6,652,962),
 	and in view of CERASO (US 5,755,916),
	and in view of IMFELD ET AL (US 5,057,372).
	TATSUMI ET AL ‘988 discloses a known method of forming printed wiring (i.e., circuit) boards, wherein the method comprises:
	(a) providing a first layered assembly (4) (corresponding to the recited “book”) 	comprising:
		(i) a first metal foil (14) (e.g., a copper foil having, but not limited to 
 			an illustrative thickness of 18 microns);
		(ii) a first sheeted material (15) (e.g., a prepreg in stage B, etc.);
		(iii) a printed wiring board manufactured in advance (17);
		(iv) a second sheeted material (15) (e.g., a prepreg in stage B, etc.);
		(v) a second metal foil (14) (e.g., a copper foil having, but not limited to 
 			an illustrative thickness of 18 microns); 
	(b) placing the layered assembly into a hot press (Figure 1);
	(c) heating and pressing the first layered assembly at typical temperatures of 190-250 ºC 
		to harden (i.e., cure) the prepregs in the assembly;
	(d) removing the cured assembly from the hot press.
The disclosed method of forming a printed circuit boards further optionally comprises hot pressing two or more of the above layered assemblies (4) simultaneously, wherein the individual layered assemblies are separated by an intermediate metal plate (3) (e.g., stainless steel, etc.). (entire document, e.g., paragraph 0005, 0009, 0038-0039, 0042, 0044, 0046-0047, 0051-0053, 0062-0064, etc.; Figure 1, 4, etc.; claims 1, 16-17, 25, 27, etc.)  However, the reference does not specifically disclose the recited “thin” copper foil or the removal of poly-based film.
 	WILHEIM ET AL ‘526 discloses that it is well known in the art to form a protected metal foil laminate for use in the production of printed circuits, wherein the protected metal foil laminate comprises a thin (to extremely thin) copper foil layer (46) and a foil-protecting polymeric film, wherein the foil-protecting polymeric film comprises a removable electron beam curable pressure sensitive adhesive layer (42) and a polymeric support layer (12) (e.g., but not limited to, polyester films such as MELINEX brand, etc.).  The adhesive layer (42) of the foil-protecting film uniformly covers the entire surface of the support layer, and the foil-protecting film is uniformly applied over the surface of the foil.  After adhering the copper foil layer to a substrate or surface, the foil-protecting film (i.e., the film layer (12) and the associated adhesive layer (46)) is removed from the copper foil layer.  (entire document, e.g., Figures 1-3; lines 8-30, col. 1; line 10-36, 48-60, col. 2; line 45-47, 50-68, col. 3; line 32-68, col. 4; line 32-36, col. 5; etc.)  
	POLYESTER CONVERTERS LTD provides evidence that it is well known in the art that MELINEX films are PET (i.e., polyethylene terephthalate) films.
	SU-CN ‘335 disclose that it is well known in the art to utilize transferable ultra-thin copper foils with thicknesses of less than 9 microns used in the manufacture of circuitry, wherein the transferable copper foils are supported on transfer carrier films via a peelable adhesive layer. (page 2-3 of machine translation; etc.)
	NARAHASHI ET AL ‘874 discloses that it is well known in the art to produce an assembly for forming double-sided wiring boards by: (i) applying a metal transfer film comprising a thin metal layer (e.g., copper, etc.) supported on a removable polymeric support film (e.g., polyethylene terephthalate, polyethylene naphthalate, polyimide, etc.) to both surfaces of a curable pre-preg circuit board component so that that the thin metal layer of the first metal transfer film contacts the first surface of the curable pre-preg component and the thin metal layer of the second metal transfer film contacts the second surface of the curable pre-preg component; 

1st removable polymeric support film (e.g., PET)
1st thin metal layer (e.g., copper)
curable pre-preg circuit board component
2nd thin metal layer (e.g., copper)
2nd removable polymeric support film (e.g., PET)


wherein after heating and pressing, the first and second removable polymeric support films are stripped away to produce a double-sided wiring board with a copper layer on each side. 

1st thin metal layer (e.g., copper)
cured circuit board component
2nd thin metal layer (e.g., copper)


The reference further discloses that it is well known in the art to use polymeric films with typical thicknesses of 10-70 microns as support films for transferable thin metal layers. (paragraph 0040-0041, 0075-0081, 0116, etc.)
	SATO ET AL ‘962 discloses that it is well known in the art to utilize copper-clad laminates as inner cores which are subsequently stacked with prepreg layers and additional copper foil layers to produce printed circuit boards. (line 15-26, col. 1; etc.)
	CERASO ‘916 discloses that it is well known in the art to form copper-clad laminates for printed circuits by placing multiple piles of plies (e.g., comprising a circuit board assembly comprising a first copper layer (21, 22, 25), curable prepreg layers (11, 12, 13), a second copper layer (20, 22, 24), etc.) in a heatable press, wherein a heatable metal plate (30, 31, 32, 33) (e.g., stainless steel) is positioned on both sides of each pile of plies, thereby providing controlled heat to the curable prepreg layers (11, 12, 13) through the first copper layer (21, 22, 25) and the second copper layer (20, 22, 24), in order to quickly and evenly heat each pile of plies. (Figure 2, etc.; line 15-25, col. 1; line 59, col. 1 to line 20, col. 2; line 38-59, col. 2; line 10-13, 28-48, col. 3; etc.)
	IMFELD ET AL discloses that it is well known in the art to utilize heat-resistant polymeric films capable of withstanding temperatures up to 200 ºC (e.g., polyethylene terephthalate, etc.) as carrier films for metal foils used in the manufacture of printed circuit boards. (line 24-39, col. 3; etc.)
	Regarding claims 1-5, 10-12, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known metal foil materials comprising a thin or extremely thin copper foil (46) with a removable polymeric foil-protecting film (12)+(42) as disclosed in WILHEIM ET AL ‘526 to provide the metal foils (14) in the layered assembly (4) used in the method of forming printed circuit boards disclosed in TATSUMI ET AL ‘988 in order to protect the copper foils during manufacturing operations and/or aid in handling of extremely thin copper foils, particularly ultra-thin copper foils have thicknesses of 9 microns or less as suggested in SU-CN ‘335 in order to improve circuit density and/or to reduce copper usage.
 	Further regarding claims 1-2, one of ordinary skill in the art would have positioned the metal foil laminates of WILHEIM ET AL ‘526 in the layered assembly (4) of TATSUMI ET AL in a conventional manner (i.e., with removable support layers facing outward and copper layers contacting both sides of a curable prepreg component, as suggested by NARAHASHI ET AL ‘874), so that the associated removable foil-protecting polymeric film of WILHEIM ET AL ‘526 forming both the downward-facing layer or upward-facing layer of layered assembly (4) of TATSUMI ET AL ‘988 in order to allow the copper foil layer (46) to bond with the adjoining sheet material (15), while also allowing the associated removable foil-protecting polymeric film of WILHEIM ET AL ‘526 to be conveniently removed from layered assembly (4) after heating and pressing as suggested by NARAHASHI ET AL ‘874.

1st removable foil-protecting polymeric film (12/24) of 
WILHEIM ET AL ‘526
1st copper metal layer (46) of WILHEIM ET AL ‘526)
which provides 1st copper foil (14) of TATSUMI ET AL ‘988
curable pre-preg circuit board component (15/17/15) of
TATSUMI ET AL ‘988
2nd copper metal layer (46) of WILHEIM ET AL ‘526)
which provides 2nd copper foil (14) of TATSUMI ET AL ‘988
2nd removable foil-protecting polymeric film (12/42) of 
WILHEIM ET AL ‘526)


	Further regarding claims 1-2, 15, one of ordinary skill in the art would have utilized commercially available heat-resistant polyethylene terephthalate films as suggested in IMFELD ET AL which are capable of withstanding high temperatures typically associated with circuitry lamination and manufacturing processes (e.g., 180 ºC or more) without damage or deterioration as the polymeric support layer (12) in the protected copper foil laminates of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to prevent deterioration and/or warping during the hot pressing of the layered assembly (4) of TATSUMI ET AL ‘988.
	Further regarding claim 1, one of ordinary skill in the art would have utilized pre-manufactured copper-clad laminates as suggested by SATO ET AL ‘962 as the printed wiring board (17) forming the core of the layered assembly (4) of TATSUMI ET AL ‘988.
	Further regarding claims 1, 6-9, one of ordinary skill in the art would have stripped the removable foil-protecting film (12)+(42) of WILHEIM ET AL ‘526 from the outer copper foil layers (14) after hot pressing and curing of the layered assembly (4) of TATSUMI ET AL ‘988 as suggested by NARAHASHI ET AL ‘874 in order to facilitate the creation of circuitry patterns in the outer copper foil layers (14), the creation of interlayer circuitry structures within the cured layer assembly (4), and/or the lamination of additional layers onto the cured layered assembly (4). 
 	Further regarding claim 1, since: (i) NARAHASHI ET AL ‘874 discloses that it is known to position metal transfer films so that the polymeric support film forms the outward-facing sides of a curable printable circuit board assembly; and (ii) CERASO ‘916 discloses that it is well known in the art to apply controlled heat to the outward-facing sides of a curable printable circuit board assembly; using heated intervening metal plates as suggested by CERASO ‘916 to heat and press two or more layered assemblies (4) of TATSUMI ET AL ‘988 (in which both metal foil layers (14) are provided by the protected copper foil laminates of WILHEIM ET AL ‘526 with the protected copper foil laminates of WILHEIM ET AL ‘526 being positioned so that the removable foil-protecting polymeric film of WILHEIM ET AL ‘526 form the outmost layer on each sides of the layered assembly (4) of TATSUMI ET AL ‘988 as suggested by NARAHASHI ET AL ‘874) results in controlled heat being applied to the outward-facing removable foil-protecting polymeric film of WILHEIM ET AL ‘526.

1st heat source
1st removable foil-protecting polymeric film (12/24) of 
WILHEIM ET AL ‘526
1st copper metal layer (46) of WILHEIM ET AL ‘526)
which provides 1st copper foil (14) of TATSUMI ET AL ‘988
curable pre-preg circuit board component (15/17/15) of
TATSUMI ET AL ‘988
2nd copper metal layer (46) of WILHEIM ET AL ‘526)
which provides 2nd copper foil (14) of TATSUMI ET AL ‘988
2nd removable foil-protecting polymeric film (12/42) of 
WILHEIM ET AL ‘526)
2nd heat source


	Regarding claims 17-18, one of ordinary skill in the art would have selected the thickness of the polymeric support layer (12) in the protected copper foil laminates of WILHEIM ET AL ‘526 depending on the specific protective properties (e.g., strength, abrasion resistance, etc.) and/or handling characteristics (e.g., flexibility, stiffness, etc.) deemed optimal or desirable for specific manufacturing operations and apparatus (e.g., 10-70 microns as suggested in NARAHASHI ET AL ‘874).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	TATSUMI ET AL (US 2004/0075988), in view of WILHEIM ET AL (US 5,948,526), and in view of POLYESTER CONVERTERS LTD, and in view of CN 201559335 (SU-CN ‘335), and in view of NARAHASHI ET AL (US 2010/0040874), and in view of SATO ET AL (US 6,652,962), and in view of CERASO (US 5,755,916), and in view of IMFELD ET AL (US 5,057,372),
		as applied to claims 1-10 above,
	and further in view of JP 2010-235856 (TSUJINO-JP ‘856).
	TSUJINO-JP ‘856 discloses that it is well known in the art to use radiation curable removable acrylic-based pressure sensitive adhesives in the manufacture of circuitry (e.g., protecting copper foil layers, etc.), wherein the adhesive is curable via electron beam.  (paragraph 0001-0002, 0006, 0010, 0014, 0016-0017, 0020-0027, 0076-0078, 0085, etc.)
 	Regarding claims 13-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known cleanly removable acrylic-based pressure sensitive adhesives with low tack properties as disclosed in TSUJINO-JP ‘856 as the removable adhesive layer (42) in the foil-protecting films of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to facilitate clean and easy removal of the foil-protecting films after transfer of the copper foil.

Claims 6-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TATSUMI ET AL (US 2004/0075988), in view of WILHEIM ET AL (US 5,948,526), and in view of POLYESTER CONVERTERS LTD, and in view of CN 201559335 (SU-CN ‘335), and in view of NARAHASHI ET AL (US 2010/0040874), and in view of SATO ET AL (US 6,652,962), and in view of CERASO (US 5,755,916), and in view of IMFELD ET AL (US 5,057,372),
		as applied to claims 1-5, 10-12, 16, above,
 	and further in view of NISHIMOTO ET AL (US 2003/0034125)
 			or 
	and further in view of JP 2006-0155662 (KAMIYA-JP ‘662).
 	NISHIMOTO ET AL and KAMIYA-JP ‘662 each disclose that it is well known in the art to use polyethylene terephthalate films with typical thicknesses of 10-500 microns as substrates for adhesive-coated transfer films for preformed metal (e.g., copper) foils with thicknesses of 1-100 microns.  (NISHIMOTO ET AL, paragraph 0036-0040, 0098, etc.) (KAMIYA-JP ‘662, paragraph 0025-0028, etc.)
 	Regarding claims 6-9, 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PET films as suggested by NISHIMOTO ET AL and KAMIYA-JP ‘662 as the polyester-type support layer (12) in the protected metal foil laminates of WILHEIM ET AL ‘526 used in the layered assembly (4) of TATSUMI ET AL ‘988 in order to provide flexible, strong, and heat resistant supports for preformed thin to ultrathin copper foils with thicknesses commonly used in circuitry manufacturing (e.g., as low as 1 micron as discussed on NISHIMOTO ET AL and KAMIYA-JP ‘662 and SU-CN ‘335), wherein the specification explicitly defines “thin” to mean thicknesses of 12 microns or less in order to provide protection and improved handling properties.

Response to Arguments
Applicant’s arguments filed 12/15/2021 and entered 02/28/2022 have been considered but are moot because the new grounds of rejections necessitated by the Claim Amendments filed 12/15/2021 and entered 02/28/2022.
 	In particular, the new grounds of rejections in the present Office Action do not rely on CHINDA ET AL ‘428.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	NARAHASHI ET AL (US 2010/0044078) and LIFSHIN ET AL (US 4,357,395) and LIFSIN ET AL (US 4,383,003) and NAGATANI ET AL (US 2009/0291319) and JP 2001-053420 and JP 2002-324969 disclose thin copper layers supported on removable polymeric carrier films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 7, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787